IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2455 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 176 DB 2017
                                :
           v.                   :             Attorney Registration No. 43571
                                :
ANDREW WILSON BARBIN,           :             (Cumberland County)
                                :
                Respondent      :


                                        ORDER


PER CURIAM
      AND NOW, this 9th day of April, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Andrew Wilson Barbin is

suspended on consent from the Bar of this Commonwealth for a period of one year and

one day.

      The suspension is stayed in its entirety, and he is placed on probation for a

period of one year and one day, subject to the following conditions:

1.    Respondent shall continue to maintain the records required by Pa.R.P.C. 1.15(c)

      for all IOLTA accounts;

2.    Respondent shall send those records to the Office of Disciplinary Counsel on a

      quarterly basis, as follows, by March 30, 2018, June 30, 2018, September 30,

      2018, December 30, 2018, and March 30, 2019;

3.    Respondent shall select a CPA or other qualified professional, subject to the

      Office of Disciplinary Counsel’s approval, to review Respondent’s records and
       certify the same for accuracy prior to their submission to the Office of Disciplinary

       Counsel;

4.     Respondent shall comply with any request by the Office of Disciplinary Counsel

       for corrected or supplemented records within 20 days of his receipt of such

       request, without the need for the Office of Disciplinary Counsel to issue a

       subpoena;

5.     Respondent shall maintain all of the required books and records provided by

       Pa.R.P.C. 1.15(c) in electronic form, which shall be securely backed up and

       readily accessible to Respondent and, upon demand, to the Office of Disciplinary

       Counsel; and

6.     Respondent shall comply with any request by the Office of Disciplinary Counsel

       for backup records, see Pa.R.P.C. 1.15(c)(3), within 20 days of his receipt of

       such request, without the need for the Office of Disciplinary Counsel to issue a

       subpoena.

       Respondent’s probationary term shall not expire until he has provided the Office

of Disciplinary Counsel with the required records, and any requested corrected or

supplemented records, and the Office of Disciplinary Counsel has determined that those

records are sufficient under Pa.R.P.C. 1.15(c). Any failure by Respondent to comply

with the terms of his probation shall result in his immediate transfer to suspended status

for the remainder of the one year and one day term, and he shall be required to file a

petition and proceed to a hearing prior to any reinstatement. See Pa.R.D.E. 218(a)(1).

       It is further ORDERED that Respondent shall pay the costs incurred by the

Disciplinary Board in the investigation and prosecution of this matter.